17-2682-cv
Costello v. Wells Fargo Bank, Nat’l Assoc.


                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT


                                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 12th day of October, two thousand eighteen.

PRESENT:              JOSÉ A. CABRANES,
                      ROBERT D. SACK,
                                   Circuit Judges.
                      JOHN G. KOELTL,
                                   District Judge.*



JAMES T. COSTELLO,

                                  Plaintiff-Appellant,               17-2682-cv

                                  v.

WELLS FARGO BANK, NATIONAL ASSOCIATION,
FEDERAL HOUSING FINANCE AGENCY,
CONSERVATOR FOR FEDERAL NATIONAL MORTGAGE




           *
          Judge John G. Koeltl, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                         1
     ASSOCIATION, MORTGAGE ELECTRONIC
     REGISTRATION SYSTEMS, INC., NATIONSTAR
     MORTGAGE, LLC, FEDERAL NATIONAL MORTGAGE
     ASSOCIATION



                            Defendants-Appellees.



     FOR PLAINTIFF-APPELLANT:                                   James T. Costello, pro se, Stratford, CT.

     FOR DEFENDANTS-APPELLEES
     Wells Fargo, N.A.,
     Federal National Mortgage Association, and
     Mortgage Electronic Registration Systems Inc.:             David M. Bizar, Seyfarth Shaw LLP,
                                                                Boston MA, Robert J. Carty, Jr., Seyfarth
                                                                Shaw LLP, Houston TX.
     FOR DEFENDANT-APPELLEE
     Nationstar Mortgage:                                       Laurence P. Chirch, Sandelands Eyet LLP,
                                                                Bedminster, NJ.

     FOR DEFENDANT-APPELLEE
     Federal Housing Finance Agency:                            Michael A.F. Johnson, Arnold & Porter
                                                                Kaye Scholer LLP, Washington, DC,
                                                                Brian D. Rich, Laura P. Zaino, Halloran &
                                                                Sage LLP, Hartford, CT.



 1           Appeal from an August 11, 2017 judgment of the United States District Court for the
 2   District of Connecticut (Victor A. Bolden, Judge).

 3        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 4   ADJUDGED, AND DECREED that the judgment of the District Court be, and hereby is,
 5   AFFIRMED.

 6           Plaintiff-Appellant James Costello (“Costello”), proceeding pro se, brought this action against
 7   several banking and mortgage entities related to the attempted foreclosure of his property. Costello
 8   sought declaratory orders, injunctive relief, and damages from various defendants, as well as
 9   sanctions against one of the defendants’ attorneys. The District Court dismissed the complaint
10   under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and the motion for sanctions for

                                                        2
 1   failure to comply with Rule 11(c)(2). Costello now appeals. We assume the parties’ familiarity with
 2   the underlying facts, the procedural history of the case, and the issues on appeal.

 3          After reviewing the whole record, we conclude that the District Court properly dismissed the
 4   complaint. We affirm for substantially the reasons given by the District Court in its thorough Ruling
 5   and Order. Costello v. Wells Fargo Bank Nat’l Ass’n, No. 16-cv-1706 (VAB) 2017 WL 3262157 (D.
 6   Conn. July 31, 2017).1

 7                                              CONCLUSION

 8          We have reviewed all of the arguments raised by Costello on appeal and find them to be
 9   without merit. The August 11, 2017 judgment of the District Court is AFFIRMED.

10
11                                                           FOR THE COURT:
12                                                           Catherine O’Hagan Wolfe, Clerk




             1
               We generally do not consider issues raised for the first time on appeal. Ridinger v. Dow Jones
     & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011). In any event, we note that Costello’s invocation of the
     Rooker-Feldman doctrine is unavailing because the District Court did not, in fact, “reconsider[] the
     state foreclosure dismissal in favor of plaintiff.” Br. Appellant 40. The lack of notice in that earlier
     foreclosure action has no bearing on the reasoning of the District Court. We also note that
     Costello’s various claims under the Truth in Lending Act fail because they were raised for the first
     time in his opposition to the motions to dismiss. See Soules v. Conn., Dep’t of Emergency Servs. & Pub.
     Prot., 882 F.3d 52, 56 (2d Cir. 2018) (“Ordinarily, parties may not amend the pleadings through
     motion papers.”). In any event, such claims are barred by the applicable statute of limitations. See
     Redmond v. Bank of New York Mellon Corp., 697 F. App’x 23, 25 (2d Cir. 2017) (summary order) (citing
     15 U.S.C. § 1640(e)).




                                                        3